Citation Nr: 0844164	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-35 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
September 25, 2003, for the grant of service connection for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date prior to 
September 25, 2003, for the grant of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In accordance with the Board's November 2007 remand, the RO 
issued an April 2008 rating decision which denied the 
veteran's claims of clear and unmistakable error in the RO's 
May 2001 decision, which denied the veteran's original claims 
seeking service connection for bilateral hearing loss and for 
tinnitus.  A notice of disagreement with this decision does 
not appear in the veteran's claims folder, and these issues 
are not properly before the Board at this time.


FINDINGS OF FACT

1.  In May 2001, the RO denied the veteran's original claims 
seeking service connection for bilateral hearing loss and for 
tinnitus.  Although notice of this decision was sent to the 
veteran that same month, he did not timely file a notice of 
disagreement.

2.  On September 25, 2003, the RO received the veteran's 
claim to reopen the issues of entitlement to service 
connection for bilateral hearing loss and for tinnitus.

3.  In January 2004, the RO issued a rating decision which 
granted service connection at a 40 percent disability rating 
for bilateral hearing loss and granted service connection at 
a 10 percent disability rating for tinnitus, effective from 
September 25, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 25, 
2003, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  The criteria for an effective date prior to September 25, 
2003, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for an earlier effective date herein 
arises from his disagreement with the initial effective dates 
assigned following the grant of service connection for 
bilateral hearing loss and for tinnitus.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board 
concludes that the veteran has not been prejudiced due to 
inadequate notice in this matter, and no further notice is 
needed under VCAA.

As to VA's duty to assist, VA has associated with the 
veteran's claims folder his service medical, VA treatment 
records and private treatment records.  The veteran has 
presented testimony before the Board in April 2006, and there 
is no need for any additional medical opinions in this 
matter.  In September 2007, the veteran indicated that he has 
no additional evidence to submit herein.  Finally, the 
evidence of record, as it relates to the veteran's 
contentions herein, is complete.  Specifically, he is seeking 
earlier effective dates based upon his original claim for 
service connection filed in June 2000.  His original claim, 
as well as its subsequent adjudication by the RO in May 2001 
is in the veteran's claims folder.  Under these 
circumstances, the Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The veteran contends that he is entitled to an earlier 
effective date prior to September 25, 1993, for the grant of 
service connection for bilateral hearing loss and for 
tinnitus.  Specifically, he contends that the award of 
service connection for each of these conditions should be 
effective as of the date of his original claim in June 2000. 

Appellate review will be initiated by a notice of 
disagreement and must be filed within one year from the date 
of mailing of the notice of the result of initial review or 
determination.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  Pursuant to 38 U.S.C.A. 
§ 7105(c), if no notice of disagreement is filed, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed except as otherwise 
provided.  The exception to this is found at 38 U.S.C.A. 
§ 5108, which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thus, once an RO 
decision becomes final under 38 U.S.C.A. § 7105(c), absent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 
7105, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).
   
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of the grant of benefits based on a reopened 
claim shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Historically, the veteran filed his original claim seeking 
service connection for bilateral hearing loss and for 
tinnitus June 2000.  In May 2001, the RO issued a rating 
decision which denied service connection for these two 
conditions.  Specifically, the RO's decision indicated that 
there was no medical evidence linking the veteran's current 
hearing loss and tinnitus to his active duty service.  
Although notice of this decision was sent to the veteran that 
same month, he did not timely file a notice of disagreement.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105.

On September 25, 2003, the veteran filed a claim seeking to 
reopen the issues of entitlement to service connection for 
bilateral hearing loss and for tinnitus.  In support of his 
claim, the veteran submitted a private medical opinion, dated 
in August 2003, linking his bilateral hearing loss and 
tinnitus to his military service.

In January 2004, the RO issued a rating decision which 
granted service connection at a 40 percent disability rating 
for bilateral hearing loss and granted service connection at 
a 10 percent disability rating for tinnitus, effective from 
September 25, 2003.  Implicit in this decision was the RO's 
conclusion that the veteran had submitted sufficient new and 
material evidence to reopen his claims.

The veteran subsequently appealed the RO's January 2004 
decision seeking an earlier effective date for the awards of 
service connection for bilateral hearing loss and for 
tinnitus.  In a March 2004 statement in support of claim, the 
veteran stated that he should have "an effective date of 
1999 when I filed my original claim with the VA, or even 
further back to the time of hearing loss that began after 
1962 when the injury occurred."

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's claims must be denied.  The Board 
has thoroughly reviewed the veteran's claims file, and all 
the RO decisions contained therein.  As the veteran did not 
file a notice of disagreement within the one year time frame 
from notification of that adverse determination, the May 2001 
RO decision denying the veteran's original claims for service 
connection for bilateral hearing loss and for tinnitus is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" be the 
later of the receipt of the claim to reopen or the date 
entitlement arose.  38 C.F.R. § 3.400(r).  In this case, the 
earliest possible claim to reopen was received on September 
25, 2003, and there are no documents that can be construed as 
a claim prior to this date.  See 38 C.F.R. §§ 3.1, 3.155 
(2008).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
earlier effective date claim for a grant of service 
connection for bilateral hearing loss and for tinnitus must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date prior to September 25, 2003, for 
the award of service connection for bilateral hearing loss is 
denied.

An earlier effective date prior to September 25, 2003, for 
the award of service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


